Wyly, J.
The question presented in this case is the same as that just decided, and for the reasons therein given.
It is ordered that the judgment herein be annulled, and the injunction be dissolved j and it is now ordered that there be judgment for-the city of New Orleans, and that the prayer of the latter in reconvention be granted, and it is ordered that the plaintiffs be restrained and inhibited from occupying the property in controversy. It is further ordered that plaintiffs pay costs of both courts.